 346DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 157, UnitedAssociation of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industryof the United States and Canada,AFL-CIOand L& K Contracting Company, Inc. and Local 204, La-borers International Union of NorthAmerica, AFL-CIO. Case 25-CD-86May 13, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSPursuant to a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board on December 4, 1970,issued a Decision and Determination of Dispute' inwhich it awarded the work giving rise to the presentcontroversy to employees represented by Local 204,Laborers InternationalUnion of North America,AFL-CIO, herein the Laborers, rather than to em-ployees represented by Local 157, United Associationof Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada,AFL-CIO, herein the Respondent. The Board also de-termined that the Respondent was not entitled bymeansproscribed by Section 8(b)(4)(D) of the Act toforce or require L & K Contracting Company, Inc.,herein the Employer, to assign the work in dispute toplumbers it represents, and ordered that the Respond-ent notify the Regional Director for Region 25, in writ-ing, whether or not it would refrain from such activity.On or about December 12, 1970, the Respondentnotified the Regional Director that it wouldnotrefrainfrom engaging in such conduct.Thereafter, on Decem-ber 17, 1970, the Regional Director issued the com-plaint herein, alleging that the Respondent had en-gaged in, and wasengagingin, unfair labor practicesaffecting commerce within the meaning of Section8(b)(4)(i) and (ii)(D) and Section 2(6) and (7) of theAct.Under the provisions of Section 102.50 of theBoard's Rules and Regulations, Series 8, as amended,the Respondent, the Employer, the Laborers, and theGeneral Counsel filed a joint motion to transfer pro-ceeding to the Board on February 1, 1971. The motioncontains a stipulation that the charge, the complaintand notice of hearing, the Respondent's answer, theorder indefinitely postponing hearing, the Board'sDecision and Determination of Dispute,supra,the en-tire record made at the 10(k) proceeding, and our at-tached stipulation of facts constitute the entire recordin this case, and that no further oral testimony is eithernecessary or desired. The parties also waived any fur-'186 NLRB No. 152.ther hearings before a Trial Examiner, the making offindings of facts and conclusions of law by a Trial Ex-aminer, and the issuance of a Trial Examiner's Deci-sion, and submitted the case directly to the Board forfindings of fact, conclusions of law, and an order. OnFebruary 4, 1971, the Board granted the joint motion,and this proceeding was duly transferred to the Board.Thereafter, the General Counsel and the Respondentfiled briefs.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its powers in connection withthis case to a three-member panel.Upon the basis of the aforesaid stipulation, the briefs,and the entire record in this case, the Board makes thefollowing findings:1.THE BUSINESS OF THE EMPLOYERL & K Contracting Company, Inc., is an Indianacorporation engaged in the construction of heavyutility facilities- including water mains, gas mains, sew-ers, and underground power ducts, and is also engagedin railroad construction and maintenance. Its grossvolume of business in 1969 was approximately $400,-000. During that year it purchased goods and materialsin excess of $50,000 from sources outside the State ofIndiana. The parties stipulated, and we find, that L &K Contracting Company, Inc., is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.We further find that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Re-spondent Plumbers and the Laborers are labor organi-zations within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAs noted above, the Board held in its Decision andDetermination of Dispute,supra,that the Respondentwas not entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require the Employerto assign to employees it represents the installation ofmainsand pipes, and other related work at the Em-ployer's jobsite in Greencastle, Indiana, and directedtheRespondent to notify the Regional Director, inwriting, with respect to its intention to comply with theBoard's determination. Instead of complying with thedetermination, the Respondent on or about December12, 1970, advised the Regional Director that it wouldnotrefrain from engaging in the proscribed activity. Asthe Respondent has not complied with the 10(k) deter-mination, we now turn to the merits of the complaintwhich, as we have indicated, is concerned with whether190 NLRB No. 74. LOCAL157, PLUMBERS347the Respondent has engaged in unfair labor practices inviolation of Section 8(b)(4)(i) and (ii)(D) of the Act.The evidence clearly establishes that the Respondenthas engaged in unlawful inducement and threats withan objective of forcing the Employer to assign the dis-puted work to employees it represents, rather than tothe Employer's own employees who are represented bythe Laborers. Thus, as noted in the underlying 10(k)proceeding,Austin, the Respondent'sagent,threat-ened to picket the jobsite on December 17, 1969, afterhe had learned that the employer had awarded thework in dispute to employees represented by the Labor-ers.Thereafter, the Respondent picketed the Em-ployer's jobsite from December 22, 1969, to January13, 1970, and subsequently reinstated the picket line onApril 16, 1970. Certain employees walked off the job onboth occasions when the pickets appeared. In additionto picketing the jobsite, the Respondent by letter datedJanuary 2, 1970, informed another employer, TerreHauteWaterWorks Corporation,inter alia,that"[W]e will continue to picket L & K Company on alljobs unless they recognize our rightful jurisdiction." Bythe foregoing conduct, it is evident that the Respondentinduced employees to engage in a cessation of work,and that it threatened the Employer with a cessation ofwork, with an object of forcing the Employer to assignthe disputed work to employees represented by theRespondent, rather than to those employees repre-sented by the Laborers.The Respondent's defense in the present proceedingis the assertion, originally presented in the 10(k) pro-ceeding, that the Board should defer to the award ren-dered in its favor by the National Joint Board for theSettlement of Jurisdictional Disputes. The Respondentargues that it and the Laborers have agreed to submitjurisdictional disputes of the kind herein to the Na-tional Joint Board for disposition, and that, therefore,the Employer is not presented with conflicting rivalunion claims. In support of this contention, Respond-ent relies onPlasterers Local 79 [Southwestern Con-struction Co.] v. N. L.R.B.zwhere the Court of Appealsfor the District of Columbia Circuit held that the Boarddid not have the power to determine a jurisdictionaldispute where the competing unions had agreed upona voluntary method of adjustment, even if the employerinvolved had not consented to be bound by that proce-dure.Assumingarguendothat the Laborers did agree tosubmit the kind of dispute herein to the National JointBoard (a point not altogether clear on the record beforeus), we adhere to the view expressed in the underlying10(k) proceeding that it is not controlling that the Re-spondent had, without consent of the Employer, sub-mitted the dispute to the National Joint Board, and'440 F.2d 174.that the National Joint Board thereafter issued anaward favorable to the Respondent. We are mindful, ofcourse, of the contrary view expressed on this issue bythe court of appeals. However, with all due deferenceto the court, we do not believe that Congress intendedfor the Board to abdicate its responsibilities under Sec-tions 8(b)(4)(D) and 10(k) of the Act where, as here,the Employer has not agreed to be bound by the Na-tional Joint Board.' Accordingly, as we find no meritin the contention that the Board should defer to theaward rendered by the Joint Board, we adhere to. ourdetermination made in the 10(k) proceeding, and weconclude that the Respondent, by the conduct set forthabove, has engaged in violations of Section 8(b)(4)(i)and (ii)(D) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with the operations of the Em-ployer, L & K Contracting Co., Inc., have a close,intimate, and substantial relation to commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1.The Respondent is a labor organization within themeaningof Section 2(5) of the Act.2.By engaging in, and inducing or encouraging em-ployees of L & K Contracting Company, Inc., or ofother persons engaged in commerce or in an industryaffecting commerce to engage in, a strike or a refusalin the course of their employment to use, manufacture,process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to performservices; and by threatening, coercing, or restraining L& K Contracting Company, Inc., or other persons en-gaged in commerce or in an industry affecting com-merce where, in either case, an object thereof is forcingor requiring L & K Contracting Company, Inc., toassign the installation and laying of mains and pipes,and the performance of other related work at the jobsite'SeeN.L.R.B. v. Local 825,InternationalUnion of OperatingEngineers[Nichols Electric Co.],326 F.2d 213, 216 (C.A.3); Local 450,InternationalUnion of OperatingEngineersv.Elliot,256 F.2d 630, 635-636 (C.A. 5);andNew Orleans Typographical Union No. 17 v. N.L.R.B.,368 F.2d 755,763 (C.A. 5). 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDinGreencastle, Indiana, to employees represented bythe Respondent, rather than to employees of the Em-ployer represented by the Laborers, where the L & KContracting Company, Inc., is not failing to conformto an order or certification of the Board determiningthe bargaining representative for employees performingsuch work, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(b)(4)(i) and (ii)(D) of the Act.3.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section10(c) of theNational Labor Re-lationsAct, asamended,and upon the entire record inthis case,the National Labor Relations Board herebyorders that the Respondent,Local 157, United As-sociationof Journeymen and Apprentices of thePlumbing and Pipe Fitting Industryof the UnitedStates and Canada,AFL-CIO,and its officers,agents,and representatives,shall:1.Ceaseand desist from engaging in, or inducing orencouraging individuals employed byL & K Contract-ing Company,Inc., or byother persons engaged incommerce or in an industry affecting commerce to en-gage in, a strike or a refusal in the course of theiremployment to use, manufacture,process, transport, orotherwise handle or work on any goods,articles,materials,or commodities or to perform any services;or threatening,coercing,or restrainingL & K Con-tractingCompany,Inc., or any other person engagedin commerce or in an industry affecting commerce,where in either case an object thereof isto force orrequireL & K Contracting Company,Inc., to assignthe installation and laying of mains and pipes, and theperformance of other related work at the jobsite inGreencastle,Indiana,to employees represented by theRespondent,rather than to employeesof L & K Con-tracting Company,Inc., representedby Local 204, La-borers InternationalUnion of North America, AFL-CIO, unlessL & K ContractingCompany, Inc., isfailing to conform to an order or certification of theBoard determining the bargaining representative foremployees performing such work.2.Takethe following affirmative action,which theBoard finds will effectuate the policiesof the Act:(a)Post at the Respondent'sbusiness offices andmeeting halls copies of the attached notice marked"Appendix."4 Copiesof said notice,on forms providedIn the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD" shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THEby theRegionalDirector for Region 25, after beingduly signed by Respondent's authorized representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Sign and mail sufficient copies of said notice tothe Regional Director for Region 25 for posting by L& K Contracting Company, Inc., if it is willing, at alllocations upon its premises where notices to its em-ployees are customarily posted.(c)Notify the Regional Director for Region 25, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.NATIONAL LABOR RELATIONSBOARD."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTengage in, or induce or encour-age individuals employed byL & K ContractingCompany,Inc., or by other persons engaged incommerce,or in an industry affecting commerce,to engage in, a strike or refusal in the course oftheir employment to use, manufacture,process,transport,or otherwise handle or work on anygoods, articles,materials,or commodities or toperform any services; or threaten,coerce, or re-strain L & K Contracting Company,Inc., or anyother persons engaged in commerce or in an indus-try affecting commerce, with an object of forcingor requiring L & K Contracting Company, Inc., toassign to employees representedby Local 157,United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry ofthe UnitedStates and Canada,AFL-CIO, thework of installing and laying mains, pipes, andother related work at the jobsite in Greencastle,Indiana.LOCAL 157, UNITEDASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRYOF THE UNITEDSTATES AND CANADA, LOCAL 157, PLUMBERS349AFL-CIOThis notice must remain posted for 60 consecutive(Labor Organization)days from the date of posting and must not be altered,defaced, or covered by any other material.DatedByAny questions concerning this notice or compliance(Representative)(Title)with its provisions may be directed to the Board'sOffice, 614 ISTA Center, 150 West Market Street, In-This is an official notice and must not be defaced bydianapolis, Indiana 46204, Telephone 317-633-8921.anyone.